UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7165


MARK STROUD WEDDING,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:12-cv-00533-MR; 3:07-cr-00286-MR-1)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Mark Stroud Wedding, Appellant Pro Se.      William A. Brafford,
Cortney Randall, Assistant United States Attorneys, Charlotte,
North Carolina; Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark Stroud Wedding seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion, his

28 U.S.C. § 2241 (2012) petition, and his writs of coram nobis

and audita querela.            The part of the order denying the § 2255

motion    is    not   appealable       unless     a    circuit    justice       or    judge

issues      a      certificate         of       appealability.             28        U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent      “a    substantial     showing       of     the     denial      of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating       that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.   Cockrell,      537    U.S.    322,       336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Wedding has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal in

part.

                                            2
     We also conclude that Wedding is not entitled to relief

under § 2441 or under either a writ of coram nobis or a writ of

audita   querela.     Accordingly,       we   affirm   that    part   of    the

district court’s order.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court    and   argument    would   not    aid   the

decisional process.

                                    DISMISSED IN PART; AFFIRMED IN PART




                                     3